Exhibit 10(iii)(a)

AMENDMENT

of the

WHIRLPOOL CORPORATION

NONEMPLOYEE DIRECTOR EQUITY PLAN

Section 3.4 (b) of the Whirlpool Corporation Nonemployee Director Equity Plan is
hereby amended, effective January 1, 2008, to read as follows:

 

(b) Each Option may be exercised at any time after the date it is awarded until
(subject to Section 4.1) the first to occur of the tenth anniversary of the date
such Option was awarded or the fifth anniversary of the date the Director ceases
to be a Director, provided that no Option shall be exercisable within the first
six months after it is awarded, unless death or disability of the Director
occurs during such period. In the event that the death or disability of the
Director does occur and an Option is exercised in that period, any shares of
Common Stock issued on such exercise may not be sold until the sixth month
anniversary of the date of the grant of the Option.

IN WITNESS WHEREOF, Whirlpool Corporation has caused this Amendment to be
executed by its duly authorized officers, effective as of January 1, 2008.

WHIRLPOOL CORPORATION

Attest:

 

By:  

/s/ ROBERT J. LAFOREST

  By:  

/s/ DANIEL F. HOPP

  Robert J. LaForest     Daniel F. Hopp   VP & Associate General Counsel     Sr.
VP Corporate Affairs,   & Assistant Secretary     General Counsel & Secretary